Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT/COMMENTS
Examiner’s amendment:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Cameron Luitjens on 2/22/2021.
The application has been amended as follows:
Claim 9 is replaced by
The method of claim 2, wherein the mutation is an indel mutation.

Claims 1, 3-5, and 10-11 have been cancelled.
Claims 2, 6-9 and 12-13 have been allowed.

Examiner’s statement of reasons for allowance: 
	The prior art does not teach or suggest the method of identifying and treating CNS tumor comprising determining the presence of inactivating mutation(s) of ATRX in Chr X listed in claim 2, wherein the mutations are frameshift and idel mutations and administering ARTX inhibitor. Applicant’s post filing article (Science 333:425, June 30, 2011) has disclose all the mutations occurred in CNS tumor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-4:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642